Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 01, 2016

The Court of Appeals hereby passes the following order:

A17D0017. IN THE INTEREST OF: M. C., N. C., AND J. C., CHILDREN
    (MOTHER).

      The mother of M. C., N. C., and J. C. seeks discretionary review of the juvenile
court’s order terminating her parental rights. The juvenile court’s order was entered
on July 6, 2016, and the mother filed her application on August 8, 2016. We lack
jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). The mother’s application is untimely, as it was filed 33 days after
entry of the order she seeks to appeal. Accordingly, this application is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            09/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.